Citation Nr: 1229606	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-48 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left upper extremity disability.

2.  Entitlement to service connection for right upper extremity disability.

3.  Entitlement to service connection for left lower extremity disability.

4.  Entitlement to service connection for right lower extremity disability.

5.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and F.C.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.

The Veteran also perfected appeals of issues of service connection for hearing loss, tinnitus, and hypertension.  The RO granted service connection for hearing loss and tinnitus in May 2010.  The Veteran withdrew his appeal of the denial of service connection for hypertension in April 2012.  These issues are no longer in appellate status.  

Originally, when the RO granted service connection for PTSD in June 2008, it assigned it a 30 percent rating from the February 2008 date of claim.  It changed that initial rating to 50 percent in October 2009, and then to 70 percent in May 2010, effective from the date of claim, so currently, the only issue on appeal regarding PTSD is a rating higher than 70 percent for the entire claim period.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge at the RO in April 2012, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically recent medical records of treatment he had received.  However, this period has expired without additional evidence being submitted to the record.

The Board notes that although the Veteran initially requested service connection for neuropathy of the feet and hands, the RO expanded this in October 2008 to include neuropathy of his left and right upper and lower extremities.  Moreover, a June 2008 letter from a private physician states that he was sure that the Veteran's use of his hands and arms as a foot soldier who marched from Normandy to Germany had led to some of the advanced arthritis symptoms that he was having currently.  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim").  Accordingly, the Board has recharacterized the Veteran's claims in this matter as for service connection for left and right upper and lower extremity disabilities. 

The issue of service connection for a sleep disorder was raised by the Veteran's representative in June 2012, both directly and as secondary to the Veteran's service-connected PTSD.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the claims for service connection for upper and lower extremity disabilities, the Veteran claims, through February 2008 and April 2012 statements, that he has had neuropathy of his upper and lower extremities since 1945 due to exposure to very cold weather while in the Ardennes during World War II service.  Service personnel records show that he was a light machine gun ammunition bearer with the 310th Infantry Regiment in France, Belgium, Germany, and England and that in addition to being awarded the Purple Heart (signifying he was wounded in combat), he set up, fired, field-stripped, and cleaned a .30 caliber machine gun to cover advance of troops and to defend against enemy attacks.  

Available copies of his service treatment records were received in May 2008, with the notation that he had fire-related service.  A June 1943 service treatment record shows that the Veteran had dermatitis venenata, including of his arms and legs.  On service discharge examination in April 1946, no musculoskeletal defects and a normal neurological diagnosis were reported.  In a May 1949 application for hospital treatment or domiciliary care, the Veteran reported that he had numbness of his hands and all over his body, as well as achiness in his legs.  No medical records between then and 2008 are contained in the claims folder.  R. H. Littlefield, M.D. indicated in June 2008 that he felt that the Veteran's use of his hands and arms during his service duties as a foot soldier who marched from Normandy to Germany during World War II had led to some of his current advanced arthritic symptoms.  

Currently, it is not clear what, if any, specific upper and lower extremity diagnoses are warranted for the Veteran.  Medical records contained in the Veteran's claims folder focus little specific attention on the matter of upper and lower extremity diagnoses, and it is shown through 2008 and 2009 VA medical records that he has had foot care and has diabetes mellitus.  The Veteran claims that he has neuropathy and testified in April 2012 that he could not feel his hands and feet in service, after being in the Ardennes, Rhineland, and Central Europe, with participation in the Battle of the Bulge.  They had been frozen then and the bottom of his feet are numb now, and his doctor at the Greenville, South Carolina VA Medical Center has told him that he has neuropathy due to cold exposure.  Dr. Littlefield, moreover, reported in June 2008 that he has arthritic symptoms due to using his hands and arms in service.  

The Board concludes that in order to fulfill VA's duty to assist the Veteran under 38 C.F.R. § 3.159, the RO should incorporate into the claims folder all available private and VA medical records of treatment the Veteran has received for upper and lower extremity problems since service discharge in April 1946, including any additional records of VA treatment the Veteran received at the Greenville, South Carolina VA Medical Center since July 2011, the date of the most recent treatment shown.  Any available relevant records might support his claims.  Moreover, the Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Board finds that the McLendon criteria appear to have been met in this case with regard to each service connection issue.

Regarding the claim for a higher rating for PTSD, the Board notes that the Veteran testified in April 2012 that he has received VA psychiatric treatment recently.  Accordingly, all records of VA psychiatric treatment which the Veteran has received since July 2011, the date of the most recent VA medical record contained in his claims folder, should be obtained.  

Additionally, the most recent VA psychiatric examination was conducted in March 2010, and in August 2011, the Veteran reported that he had been having more problems relating to his PTSD, and he requested another VA psychiatric examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's statement indicating a possible increase in the severity of symptoms, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain all available private and VA medical records of treatment the Veteran has received since service discharge for upper and lower extremity problems, to include any neurological and arthritic problems, as well as all VA medical records of psychiatric treatment which the Veteran has received since July 2011 from the Greenville, South Carolina VA Medical Center.  

2.  After the above is completed, the Veteran should be scheduled for an appropriate VA examination with regard to his upper and lower extremity disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any current disabilities of the upper and lower extremities should be clearly reported. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:  Is it at least as likely as not (a 50% or higher degree of probability) that any current disability of any of the Veteran's left or right upper or lower extremities is causally related to any disease, injury, or incident of service, including the dermatitis venenata which was reported in June 1943, any cold injuries sustained in Ardennes, and any use of his hands and arms in service.  The examiner should accept as fact that the Veteran was exposed to very cold weather in service during World War II, that he used his hands and arms in service as a machine gun operator, and any information the Veteran reports to the examiner regarding symptoms he experienced while in service.  

The examiner should furnish reasons for the opinions. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, to include how much occupational or social impairment the Veteran has due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  A GAF score should be reported. 

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


